          Case 7:20-cv-00111-VB Document 11 Filed 04/21/20 Page 1 of 4



MEMORANDUM ENDORSEMENT

Gudanowski v. John Doe, N.Y. State Trooper et al.
20 CV 111 (VB)

       In the attached “declaration in opposition to Attorney General’s failure to provide the
names of the John Doe defendants,” dated April 16, 2020, plaintiff, proceeding pro se and in
forma pauperis, does not declare anything. Nor does he seek any relief.

        To the extent plaintiff “opposes” the fact the Attorney General has not yet provided the
identities of the John Doe defendants plaintiff sought to sue in his complaint, the Attorney
General has until May 4, 2020, to identify these defendants and supply such information to the
plaintiff and to the Court. (See Doc. #7).

        In addition, plaintiff’s declaration is addressed to my Chambers. Plaintiff must address all
future correspondence to the Pro Se Clerk at the following address:

                                   United States District Court
                                          Pro Se Clerk
                                       300 Quarropas St.
                                    White Plains, NY 10601


        The Court will disregard any future submissions sent directly to Chambers. To be
clear, the Court will return to plaintiff all future submissions sent directly to Chambers.

       Chambers will mail a copy of this Order to plaintiff at the address on the docket.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: April 21, 2020
       White Plains, NY
                                             SO ORDERED:


                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge
Case 7:20-cv-00111-VB Document 11 Filed 04/21/20 Page 2 of 4
Case 7:20-cv-00111-VB Document 11 Filed 04/21/20 Page 3 of 4
Case 7:20-cv-00111-VB Document 11 Filed 04/21/20 Page 4 of 4
